DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1, 2, 4, 10-11, 13, and 17-20 and cancelled claim 3 which changes the scope of the claims and as such a new grounds of rejection is issued.

In regards to the rejection of Claim(s) 1 and similarly claims 4, 10, and 18 Applicant asserts (pg. 11):
Tanabe's "identification," which the Examiner considers as corresponding to "authenticating," has nothing to do with "authenticating whether the unmanned autonomous vehicle is authorized to be charged," as recited in Claim 1.
In response:
As can be seen from the rejection of claim 10 the Examiner does not rely on Tanabe to teach "authenticating," or "authenticating whether the unmanned autonomous vehicle is authorized to be charged"
Additionally, a recitation of the intended use of the claimed invention (i.e. for authenticating whether the unmanned autonomous vehicle is authorized to be charged) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
In regards to the rejection of Claim(s) 1 and similarly claims 4, 10, and 18 Applicant asserts:
Furthermore, Tanabe, Elad and Mahkonen are directed to mon-analogous technologies that are outside of the field of autonomous vehicle charging, and to solving problems that are different from "authenticating whether the unmanned autonomous vehicle is authorized to be charged," such that a person having ordinary skill in the art would not have been motivated to modify the driver-based vehicle system of Tripathi based on Tanabe, Elad and Mahkonen to arrive at Claim 1, or to have had reasonable expectation of success in doing so.
In response:
The Examiner does not use the combined teachings of Tripathi, Tanabe, Elad and Mahkonen, but the combined teachings of Tripathi, Mahkonen  Shichino, and Wu to teach the claim language of claims 1,4, and 18 and Tripathi, Mahkonen  Shichino, and Wu in view of Tanabe in view of Smith to teach the claim language of claim 10 as specified below.
In response to applicant's argument that Tanabe and Mahkonen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  
In this case, the Examiner uses Tanabe and Mahkonen to teach the claim language of 1, 4, 10, and 18 as specified below which is reasonably pertinent to 
Further the examiner stated that it would be obvious to one of ordinary skill in the art to combine teachings of Tripathi, Mahkonen, Shichino, and Wu in regards to claims 1,4 and 18 and combine teachings of Tripathi, Mahkonen  Shichino, and Wu in view of Tanabe in view of Smith in regards to claim 10 for the reasons as specified in the rejection below.
And further asserts:
Smith was cited for supposedly teaching or suggesting features additionally recited in Claims 10-12, 14 and 17, and does not remedy the deficiencies of Tripathi and Tanabe.
As discussed above, the amendment to Claim 10 renders the rejection moot as to Claim 10, at least because the combination of Tripathi, Tanabe, Smith and Mahkonen fails to teach or suggest each feature thereof.
In response:
The Examiner respectfully disagrees and points to the rejection of claim 10 where the Examiner uses the combined teachings of Tripathi, Mahkonen, Shichino, and Wu in view of Tanabe in view of Smith to teach the claim language of claim 10 below.

In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites “the unmanned autonomous vehicle driving, with transmit circuitry included in the charger, an authentication challenge signal onto a transmit charging coil included in the charger at the first frequency” which is not supported in the specification.
The specification recites [71] “In one embodiment, driving the authentication challenge signal onto the transmit charging coil includes adjusting an amplifier voltage 
However, the specification [73] refers to 765 as “a rectifier (e.g. 765)”.
As such the specification does not support the unmanned autonomous vehicle driving an authentication challenge signal onto a transmit charging coil included in the charger.
Claims 11-17 are included in this rejection based on their dependence on claim 10.
Claim 10-17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 10 recites “the unmanned autonomous vehicle driving, with transmit circuitry included in the charger, an authentication challenge signal onto a transmit charging coil included in the charger at the first frequency”..
However, nowhere in the specification does it described in such a way as to enable one skilled in the art to “the unmanned autonomous vehicle driving, with transmit circuitry included in the charger, an authentication challenge signal onto a transmit charging coil included in the charger at the first frequency”.
Claims 11-17 are included in this rejection based on their dependence on claim 10.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10-17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 recite “wherein the data query is transmitted while a power signal is driven onto the transmit charging coil”. 
However claim 4 from which it depends recites “verify that the unmanned autonomous vehicle is a verified vehicle based on a data response transmitted by a second wireless communication interface …., and drive an authentication challenge signal onto the transmit charging coil at the first frequency after verifying …. initiate a wireless charging mode when the authentication response signal is received”.
It is unclear if the data query is transmitted before or while the authentication challenge signal is driven or before the authentication challenge signal is driven..
Claim 10 recites “the unmanned autonomous vehicle driving, with transmit circuitry included in the charger, an authentication challenge signal onto a transmit charging coil included in the charger at the first frequency”
It is unclear how unmanned autonomous vehicle driving (the receiver) is driving with transmit circuitry included in the charger, an authentication challenge signal onto a transmit charging coil. 
[71] “In one embodiment, driving the authentication challenge signal onto the transmit charging coil includes adjusting an amplifier voltage of an amplifier (e.g. 765) having an amplifier output coupled to the transmit charging coil.”
However, the specification [73] refers to 765 as “a rectifier (e.g. 765)”
Claims 11-17 are included in this rejection based on their dependence on claim 10.
Examiner will interpret as “driving, with transmit circuitry included in the charger, an authentication challenge signal onto a transmit charging coil included in the charger at the first frequency”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,4,5,7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 20140012448) in view of Mahkonen  (US 20200105149) in view of Shichino (US 20160126749) in view of Wu (US20170170687).
As to claim 1, Tripathi discloses a system comprising:
a fleet of vehicles configured to be serviced by a plurality of chargers (Fig. 1 and [0026] multi-vehicle and multi-parking and charging system 100 with charging stations 102a,102b and 102c);
a charger among the plurality of chargers (102a), the charger comprising:
a transmit charging coil to deliver wireless energy in a first frequency range (Tripathi does not specifically state that charger 102a comprises a transmit charging coil. However Tripathi teaches a charging station with a transmit charging coil to deliver wireless energy in a first frequency range (Fig. 2, coil 204a) and thus would be obvious to one of ordinary skill in the art to implement the transmit charging coil of Fig. 2 with the charging station of Fig. 1 as cordless and wireless charging is old and well known in the art);
a first wireless communication interface configured for communication (Fig. 5 Modules 512 and 516 communicate with vehicle ([0032]) and thus will be identified as a first wireless communication interface) and 
first processing logic (Fig. 5 power control module 518 [0049]) coupled to drive the transmit charging coil and coupled to the first wireless communication interface (The power control module 518 couple to module 512 and controls a power source module 520 of the power supply unit 506 for supplying power to the base Fig. 5 and [0034]), 
 and wherein the processing logic is coupled to transmit a data query with the first wireless communication interface for establishing a communication link (Fig. 9. Base charging unit (BCU) sends identification information (906) and the vehicle charging unit (VCU) responds with an inquiry response message (908.i.e VCU address) via modules 512 and 514 of Fig. 5 ([0047]) through which an identifier for identifying a location of the charger is transmitted (The vehicle 508 receives wireless broadcast information identifying a location of charging station 102a of FIG. 1 via a wireless communication module 516 located on the charging station 102a ([0032] and [0049])); and
A vehicle among the fleet of vehicles (Fig. 1 and 5 Vehicle 508 and [0026] multi-vehicle charging station), the vehicle device comprising:
a receive charging coil configured to receive the wireless energy from the
transmit charging coil (Tripathi does not specifically state that vehicle comprises a receive charging coil. However Tripathi teaches a receive charging coil configured to deliver wireless energy (Fig. 2, coil 216) and thus would be obvious to one of ordinary skill in the art to implement the receiver charging coil of Fig. 2 with the vehicle of Fig. 1 as cordless and wireless charging is old and well known in the art);
a second wireless communication interface (Fig. 5 element 514) configured to transmit a data response to the first wireless communication interface in response to receiving the data query (Fig. 9 vehicle charging unit (VCU) responds with an inquiry response message (908.i.e VCU address) via modules 514 of Fig. 5 ([0047]))
second processing logic (Fig. 5 controller 514) coupled to the second wireless communication interface ([0032] controller 514 of the vehicle 508 have at least one communication module embedded).
Tripathi does not disclose a fleet of vehicles as a fleet of unmanned autonomous vehicles nor the first wireless communication interface configured for communication in a second frequency range nor an unmanned autonomous vehicle among the fleet of unmanned autonomous vehicles, is configured to autonomously select the charger among the plurality of chargers based at least on the identifier and navigate thereto.
Regarding a fleet of vehicles as a fleet of unmanned autonomous, Mahkonen teaches unmanned autonomous vehicles ([0008] UAV operating autonomously).
It would have been obvious to a person of ordinary skill modify Tripathi’s fleet of vehicles to be a fleet of unmanned autonomous vehicles in order to minimize interaction with Traffic Management systems and operators during an unexpected issue yielding a safer environment as taught by Mahkonen [0008] and [0030].
Regarding the first wireless communication interface configured for communication in a second frequency range.
Shichino teaches the first wireless communication interface (Fig. 1 Communication unit 115 uses Bluetooth (“BT”) [0110]) configured for communication in a second frequency range ([0062] power transfer uses electromagnetic waves at a 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the first wireless communication interface of Tripathi to be configured for communication in a second frequency range, as taught by Shichino in order to avoid noise, unwanted signals and harmonics from other wireless signals being detected by the first wireless communication interface.
Regarding an unmanned autonomous vehicle among the fleet of unmanned autonomous vehicles, is configured to autonomously select the charger among the plurality of chargers based at least on the identifier and navigate thereto.
Mahkonen also teaches the unmanned autonomous vehicle is configured to autonomously select the charger among the plurality of chargers based at least on the identifier and navigate thereto ([0030], the UAV may autonomously select one of the charging station locations and deviate from the main flight path to navigate to the selected charging station location).
It would have been obvious to a person of ordinary skill modify Tripathi’s fleet of vehicles to be a fleet of unmanned autonomous vehicles wherein an unmanned autonomous vehicle among the fleet of autonomous vehicles is configured to autonomously select the charger among the plurality of chargers based at least on the identifier and navigate thereto, in order to minimize interaction with Traffic Management systems and operators during an unexpected issue yielding a safer environment as taught by Mahkonen [0008] and [0030].
 wherein the system is configured for dual-band communication for authenticating whether the unmanned autonomous vehicle is authorized to be charged via: the charger configured to verify that the unmanned autonomous vehicle is a verified vehicle based on the data response transmitted by the second wireless communication interface in the second frequency range, the charger configured to drive an authentication challenge signal onto the transmit charging coil in the first frequency range after verifying that the unmanned autonomous vehicle is a verified vehicle.
Shichino teaches wherein the system is configured for communication for authenticating whether the device is authorized to be charged (Fig. 13A-13B S1300-S1312 where because the authentication is successful communication unit 115 of charger 100 sees that the power receiving apparatus 101 is capable of accepting the "wireless charger" service) via: the charger configured to verify that the receiver is a verified device (Fig. S1305) based on the data response transmitted by the second wireless communication interface in the second frequency range (Fig. 13A,15B. The power receiving apparatus 101 transmits the Inquiry response message with a BT (Bluetooth) address (Fig. 15B S1516) in response to the Inquiry message (Fig. 13A S1302) transmitted by the power transmitting apparatus 100 ([0126] lines 9-12, [0128] lines 5-7). Fig. 13A, S1305 the BT address of the power receiving apparatus 101 is confirmed (e.g. verified) that this address is already stored [0130]), the charger configured to drive an authentication challenge signal after verifying that the receiver is a verified device (Fig 13B S1307-S1312 and communication unit 115 transmits a 
It would have been obvious to a person of ordinary skill in the art to modify the system of Tripathi to be configured for communication for authenticating whether the device is authorized to be charged via: the charger configured to verify that the receiver is a verified device based on the data response transmitted by the second wireless communication interface in the second frequency range based on the data response transmitted by the second wireless communication interface in the second frequency range, the charger configured to drive an authentication challenge signal after verifying that the receiver is a verified device, as taught by Shichino in order to the transmitter to determine if the power receiving apparatus  is capable of accepting the "wireless charger" service ([0133]), thereby preventing the transmitter from wasting energy.
Tripathi in view of Mahkonen in view of Shichino does not teach the authentication challenge signal driven by the charger is driven onto the transmit charging coil in the first frequency range nor the unmanned autonomous vehicle configured to generate an authentication response signal in response to receiving the authentication challenge signal by the receive charging coil and to transmit the authentication response signal with the second wireless communication interface in the second frequency range to the first wireless communication interface.
Wu teaches the authentication challenge signal driven by the charger is driven onto the transmit charging coil in the first frequency range ([0030] Fig. 4 At 404 and 406, R is transmitted from the PTU and received by the PRU over the resonant coupling link 
It would have been obvious to a person of ordinary skill in the art to modify the System of Tripathi to include the authentication challenge signal driven by the charger is driven onto the transmit charging coil in the first frequency range and the unmanned autonomous vehicle configured to generate an authentication response signal in response to receiving the authentication challenge signal by the receive charging coil and to transmit the authentication response signal with the second wireless communication interface in the second frequency range to the first wireless communication interface, as taught by Wu in order to establishment of a secure signaling link with more efficient communication between [0014]-[0015].
As such, one of ordinary skill in the art can see that the combined teachings of Tripathi in view of Mahkonen in view of Shichino in view of Wu a dual band communication system for authenticating whether device is authorized to be charged. 
As to claim 2, Tripathi in view of Mahkonen in view of Shichino in view of Wu teaches the system of claim 1.
Tripathi in view of Mahkonen in view of Shichino in view of Wu does not specifically teach wherein the charger is further configured to initiate a wireless charging mode subsequent to receiving the authentication response signal from the unmanned autonomous device, the wireless charging mode including delivering the wireless energy from the transmit charging coil to the receive charging coil.
However, since Shichino performs authenticating with a receiving device to determine whether the device is authorized to be charged (Fig. 13A-13B S1300-S1312 where because the authentication is successful communication unit 115 of charger 100 sees that the power receiving apparatus 101 is capable of accepting the "wireless charger" service), 
It would have been obvious to a person of ordinary skill in the art for the charger to be configured to initiate a wireless charging mode subsequent to receiving the authentication response signal from the unmanned autonomous device, the wireless charging mode including delivering the wireless energy from 
As to Claim 4, Tripathi discloses a wireless charger comprising:
a transmit charging coil to deliver wireless energy in a first frequency range (Tripathi does not specifically state that charger 102a comprises a transmit charging coil. However Tripathi teaches a charging station with a transmit charging coil to deliver wireless energy in a first frequency range (Fig. 2, coil 204a) and thus would be obvious to one of ordinary skill in the art to implement the Transmit charging coil of Fig. 2 with the charging station of Fig. 1 as cordless and wireless charging is old and well known in the art) for charging a vehicle among a fleet of vehicles through a receive charging coil of the vehicle (Fig. 1 and [0026] multi-vehicle and multi-parking and charging system 100 with charging stations 102a,102b and 102c);
a wireless communication interface (Modules 512 and 516 communicate with vehicle ([0032]) and thus will be identified as a first wireless communication interface); and
processing logic coupled to drive the transmit charging coil and coupled to the wireless communication interface (power control module 518. The power control module 518 controls a power source module 520 of the power supply unit 506 for supplying power to the base Fig. 5 and [0034] [0049]), wherein the processing logic (processor [0064]) is configured to:
transmit, with the wireless communication interface, a data query for establishing a communication link (The charging unit sends identification information and an identifier for identifying a location of the charger (The vehicle 508 receives wireless broadcast information identifying a location of one or more charging stations (e.g., any charging station 102a of FIG. 1) via a wireless communication module 516 located on the charging station 102a ([0032] and [0049])).
Tripathi does not disclose a fleet of vehicles as a fleet of unmanned autonomous vehicles.
Tripathi also does not disclose an unmanned autonomous vehicle among the fleet of autonomous vehicles, wherein the unmanned autonomous vehicle is configured to autonomously select the wireless charger among a plurality of chargers and navigate thereto.
Mahkonen teaches unmanned autonomous vehicles ([0008] UAV operating autonomously).
Mahkonen also teaches wherein the unmanned autonomous vehicle is configured to select the wireless charger among a plurality of chargers and navigate thereto ([0030] upon detection of the low battery condition, the UAV may autonomously select one of the charging station locations and deviate from the main flight path to navigate to the selected charging station location).
It would have been obvious to a person of ordinary skill modify Tripathi’s fleet of vehicles to be a fleet of autonomous vehicles and to modify an autonomous vehicle among the fleet of autonomous vehicles of Tripathi wherein 
Tripathi does not disclose the wireless communication interface establishing a communication link within a second frequency range.
Shichino teaches the  wireless communication interface (Fig. 1 Communication unit 115 uses Bluetooth (“BT”) [0110]) establishing a communication link within a second frequency range ([0062] power transfer uses electromagnetic waves at a frequency of 6.78 MHz, and that the communication units communicate through the Bluetooth standard (called simply "BT" hereinafter), at 2.4 GHz band.).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the first wireless communication interface of Tripathi to be configured for establishing a communication link within a second frequency range in order to avoid noise, unwanted signals and harmonics from other wireless signals being detected by the first wireless communication interface.
Tripathi does not disclose wherein the processing logic (processor [0064]) is configured for dual band communication for authenticating whether the unmanned autonomous vehicle is authorized to be charged and to: verify that the unmanned autonomous vehicle is a verified vehicle based on a data response transmitted by a second wireless communication interface of the unmanned autonomous vehicle in the second frequency range, and drive an authentication challenge signal onto the transmit charging coil at the first frequency after verifying that the unmanned autonomous vehicle is a verified vehicle.
Shichino teaches wherein the system is configured for communication for authenticating whether the device vehicle is authorized to be charged (Fig. 13A-13B S1300-S1312 where because the authentication is successful communication unit 115 of charger 100 sees that the power receiving apparatus 101 is capable of accepting the "wireless charger" service) and to: verify that the device is a verified device based on a data response transmitted by a second wireless communication interface of the device in the second frequency range (Fig. 13A,15B. The power receiving apparatus 101 transmits the Inquiry response message with a BT (Bluetooth) address (Fig. 15B S1516) in response to the Inquiry message (Fig. 13A S1302) transmitted by the power transmitting apparatus 100 ([0126] lines 9-12, [0128] lines 5-7). Fig. 13A, S1305 the BT address of the power receiving apparatus 101 is confirmed (e.g. verified) that this address is already stored, and drive an authentication challenge signal at the first frequency after verifying that the device is a verified device (Fig 13B S1307-S1312 and communication unit 115 transmits a random number to the power receiving apparatus and confirms authentication [0131]-[0133].
Tripathi in view of Mahkonen in view of Shichino does not teach the driven authentication challenge signal is driven onto the transmit charging coil at the first frequency range nor the unmanned autonomous vehicle configured to generate an authentication response signal in response to receiving the authentication challenge signal by the receive charging coil and to transmit the authentication response signal with the second wireless communication interface in the second frequency range to the first wireless communication interface  nor the authentication response signal indicating a receipt of the authentication challenge signal.
Wu teaches the driven authentication challenge signal onto the transmit charging coil is at the first frequency range ([0030] Fig. 4 At 404 and 406, R is transmitted from the PTU and received by the PRU over the resonant inductive coupling link (Fig. 1, i.e. therefore is wireless power [0018]), through resonators 114 (i.e. transmit charging coil) and 104 (i.e. receive charging coil) respectively and encoded in the transmitted power through load modulation or any other suitable mechanism. ) and teaches the receiver configured to generate an authentication response signal in response to receiving the authentication challenge signal by the receive charging coil (Fig. 4 S410) and to transmit the authentication response signal with the second wireless communication interface in the second frequency range to the first wireless communication interface, ([0031] At operations 410 and 412, both the calculated S and the PRU_ID are transmitted from the PRU and received by the PTU over the wireless communications link 110 (Fig. 1). Resonant coupling link may conform to an Alliance for Wireless Power (A4WP) system standard. Wireless link 110 is Bluetooth [0018]), the authentication response signal indicating a receipt of the authentication challenge signal ([0031] At operation 408, the PRU calculates an encoded response (S) that is a function of both the received R value (authentication signal) and is transmitted from the PRU and received by the PTU).
It would have been obvious to a person of ordinary skill in the art to modify the processor of Tripathi to include the authentication challenge signal driven 
As such the combined teachings of Tripathi in view of Mahkonen in view of Shichino in view of Wu wherein Shichino teaches driving an authentication challenge signal after verifying that the device is a verified device and wherein Wu teaches in an authentication step authentication challenge signal is driven onto the transmit charging coil at the first frequency range and the receiver transmits the authentication response signal in the second frequency range to the first wireless communication interface teaches a dual band communication system. 
Tripathi in view of Mahkonen in view of Shichino in view of Wu does not disclose/teach initiate a wireless charging mode when the authentication response signal is received.
However, since Shichino performs authenticating with a receiving device to determine whether the device is authorized to be charged (Fig. 13A-13B S1300-S1312 where because the authentication is successful communication 
It would have been obvious to a person of ordinary skill in the art for the charger to be configured initiate a wireless charging mode when the authentication response signal is received, the wireless charging mode including delivering the wireless energy from the transmit charging coil to the receive charging coil in order to provide the wireless device with operating power when the device is within range, prolonging its usage.
As to claim 5, Tripathi in view of Mahkonen in view of Shichino in view of Wu teaches the wireless charger of claim 4, wherein the data query is transmitted prior to the authentication challenge signal (Fig. 13A-13B of Shichino S1302 inquiry transmitted before authentication S1307-S1312). 
As to claim 7, Tripathi in view of Mahkonen in view of Shichino in view of Wu teaches the wireless charger of claim 4, wherein driving the authentication challenge signal onto the transmit charging coil includes modulating at least one of a frequency or a duty cycle of the authentication challenge signal ([0030] of Wu … value may be encoded in the transmitted power through load modulation).
It would have been obvious to a person of ordinary skill in the art to modify the processor of Tripathi to include wherein driving the authentication challenge signal onto the transmit charging coil includes modulating at least one of a frequency or a duty cycle of the authentication challenge signal, as taught by Wu in order to establishment of a secure signaling link with more efficient communication between [0014]-[0015].
Claim 18, Tripathi discloses a vehicle among a fleet of vehicles (Fig. 1 and [0026] multi-vehicle and multi-parking and charging system 100 with charging stations 102a,102b and 102c), the vehicle comprising:
a receive charging coil to receive wireless energy at a first frequency range (Fig. 6 pad 608. Tripathi does not specifically state that pad 608 is a receive charging coil. However Tripathi teaches a vehicle with a receive charging coil to receive wireless energy (Fig. 2, coil 204a) and thus would be obvious to one of ordinary skill in the art to implement the receive charging coil of Fig. 2 with the vehicle of Fig. 1 and 6 as cordless and wireless charging is old and well known in the art);
a wireless communication interface configured for communication (Fig. 5 element 514); and 
processing logic (Fig. 5 controller 514) coupled to the receive charging coil (Fig. 6 controller connected to vehicle pad 608) and coupled to the wireless communication interface ([0032] controller 514 of the vehicle 508 have at least one communication module embedded), wherein the processing logic (processor [0064]) is configured to:
establish a wireless communication link in response to receiving a data query (The charging unit sends identification information and the vehicle charging unit responds with an inquiry response message. Communication of the inquiry and the inquiry response is done through communication modules 512 and 514 of Fig. 5 (Fig. 9 S906 and 908 and [0047]) and receive an identifier from a charger for identifying a location of the charger (The vehicle 508 receives wireless broadcast information identifying a location of one or more charging stations (e.g., any charging station 102a  via a wireless communication module 516 located on the charging station 102a ([0032] and [0049])).
Tripathi does not disclose a fleet of vehicles as a fleet of unmanned autonomous vehicles.
Tripathi also does not disclose wherein the unmanned autonomous vehicle is configured to autonomously select the charger among the plurality of chargers based at least on the identifier and navigate thereto.
Mahkonen teaches unmanned autonomous vehicles ([0008] UAV operating autonomously).
Mahkonen also teaches wherein the unmanned autonomous vehicle is configured to select the charger among the plurality of chargers based at least on the identifier and navigate thereto ([0030] upon detection of the low battery condition, the UAV may select one of the charging station locations and deviate from the main flight path to navigate to the selected charging station location).
It would have been obvious to a person of ordinary skill modify Tripathi’s fleet of vehicles to be a fleet of autonomous vehicles and to modify an autonomous vehicle among the fleet of autonomous vehicles to wherein the unmanned autonomous vehicle is configured to autonomously select the charger among the plurality of chargers based at least on the identifier and navigate thereto, in order to minimize interaction with Traffic Management systems and operators during an unexpected issue yielding a safer environment as taught by Mahkonen [0008] and [0030].
the wireless communication interface configured for communication in a second frequency range.
Shichino teaches the  wireless communication interface (Fig. 1 Communication unit 119 uses Bluetooth (“BT”) [0048]) configured for communication in a second frequency range ([0062] power transfer uses electromagnetic waves at a frequency of 6.78 MHz, and that the communication units communicate through the Bluetooth standard (called simply "BT" hereinafter), at 2.4 GHz band.).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the wireless communication interface of Tripathi to be configured for communication in a second frequency range, as taught by Shichino in order to avoid noise, unwanted signals and harmonics from other wireless signals being detected by the first wireless communication interface.
Tripathi in view of Mahkonen does not teach wherein the unmanned autonomous vehicle is adapted for dual-band communication for authenticating whether the unmanned autonomous vehicle is authorized to be charged by: receiving an authentication challenge signal on the receive charging coil from a transmit charging coil of the charger at the first frequency range after the charger verifies that the unmanned autonomous vehicle is a verified vehicle based on a data response transmitted by the wireless communication interface in the second frequency range, generating an authentication response signal in response to receiving the authentication challenge signal by the receive charging coil, and transmitting, with the wireless communication interface, an authentication response signal in response to receiving the authentication challenge signal.
wherein the unmanned autonomous vehicle is adapted for dual-band communication for authenticating whether the unmanned autonomous vehicle is authorized to be charged by: receiving an authentication challenge signal on the receive charging coil from a transmit charging coil of the charger at the first frequency range after the charger verifies that the unmanned autonomous vehicle is a verified vehicle based on a data response transmitted by the wireless communication interface in the second frequency range.
Shichino teaches wherein the receiving device is adapted for communication for authenticating whether the receiving device is authorized to be charged (Fig. 13A-13B S1300-S1312 where because the authentication is successful communication unit 115 of charger 100 sees that the power receiving apparatus 101 is capable of accepting the "wireless charger" service) by: receiving an authentication challenge signal after the charger verifies that the receiver is a verified device based on a data response transmitted by the wireless communication interface in the second frequency range (The power receiving apparatus 101 accordingly transmits the Inquiry response message comprising its BT address 901 (Fig. 15B S1516 and [0128]-[0129]). The communication unit 115 of the power transmitting apparatus 100 receives the Inquiry response message (YES in S1303). Communication unit 115 is BT compliant ([0045]). As such the power receiving apparatus 101 transmits the Inquiry response message in a second frequency range. BT address received of the power receiving apparatus 101 is confirmed (e.g. verified) that the address is already stored (Fig. 13A S1305 [0130]). The power receiving apparatus 101 receives random number (authentication challenge 
It would have been obvious to a person of ordinary skill in the art to modify the unmanned autonomous vehicle of Tripathi to wherein the unmanned autonomous vehicle is adapted for communication for authenticating whether the unmanned autonomous vehicle is authorized to be charged by: receiving an authentication challenge signal after the charger verifies that the unmanned autonomous vehicle is a verified vehicle based on a data response transmitted by the wireless communication interface in the second frequency range, as taught by Shichino in order to the transmitter to determine if the power receiving apparatus  is capable of accepting the "wireless charger" service ([0133]), thereby preventing the transmitter from wasting energy.
Tripathi in view of Mahkonen in view of Shichino does not teach receiving the authentication challenge signal on the receive charging coil from a transmit charging coil of the charger at the first frequency nor generating an authentication response signal in response to receiving the authentication challenge signal by the receive charging coil, and transmitting, with the wireless communication interface, an authentication response signal in response to receiving the authentication challenge signal
Wu teaches receiving an authentication challenge signal on the receive charging coil from a transmit charging coil of the charger at the first frequency ([0030] Fig. 4 At 404 and 406, R is transmitted from the PTU and received by the PRU over the resonant coupling link (Fig. 1) and generating an authentication response signal in response to 
It would have been obvious to a person of ordinary skill in the art to modify the unmanned autonomous vehicle of Tripathi to wherein the authentication challenge signal is received on the receive charging coil from a transmit charging coil of the charger at the first frequency and generating an authentication response signal in response to receiving the authentication challenge signal by the receive charging coil, and transmitting, with the wireless communication interface, an authentication response signal in response to receiving the authentication challenge signal as taught by Wu in order to establishment of a secure signaling link with more efficient communication between [0014]-[0015].
As such, one of ordinary skill in the art can see that the combined teachings of Tripathi in view of Mahkonen in view of Shichino in view of Wu (wherein Shichino teaches driving an authentication challenge signal after verifying that the device is a verified device, and wherein Wu teaches driving an authentication challenge signal onto the transmit charging coil at the first frequency range and the receiver transmitting the authentication response signal in the second frequency range) teaches a dual band communication system for authenticating whether device is authorized to be charged. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 20140012448) in view of Mahkonen  (US 20200105149) in view of Shichino (US 20160126749) in view of Wu (US20170170687) in view of Tanabe (US 20120299391).
As to claim 6, Tripathi in view of Mahkonen in view of Shichino in view of Wu teaches the wireless charger of claim 4, 
Tripathi does not disclose wherein the data query is transmitted while a power signal is driven onto the transmit charging coil.
Tanabe teaches wherein the data query is transmitted while a power signal is driven onto the transmit charging coil [0292] the power supply apparatus 100 can control the electric power supplied to the electronic device 200 according to the charging related information received from the communication unit 212 of the electronic device 200 while receiving data from the electronic device 200.
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the wireless charger of Tripathi to include wherein the data query of Tanabe is transmitted while the authentication challenge signal of Tanabe is driven onto the transmit charging coil, as taught by Tanabe in order to appropriately control the electric power to be supplied to the electronic device 200, thereby preventing damage to the electronic device.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 20140012448) in view of Mahkonen  (US 20200105149) in view of Shichino (US 20160126749) in view of Wu (US20170170687) in view of Sankar (US 20140162554).
As to claim 8, Tripathi in view of Mahkonen in view of Shichino in view of Wu teaches the wireless charger of claim 4 further comprising: wherein driving the authentication challenge signal onto the transmit charging coil ([0030] of Wu)
Tripathi in view of Mahkonen does not disclose an impedance network coupled to the transmit charging coil, wherein driving the authentication challenge signal onto the transmit charging coil includes adjusting an impedance of the impedance network.
Sankar teaches an impedance network coupled to the transmit charging coil (tuning circuit 110) communicating data onto an antenna includes adjusting an impedance of the impedance network ([0026] and Fig. 5A the flux modulator control module 102a in the flux modulator 102 is configured to change the wireless power transmitter's 100a input impedance (as seen by the power source) by selecting the primary capacitor or both the primary capacitor and the communication modulation capacitor.  The impedance of the tuning circuit 110 changes with the switch being opened and closed. By opening and closing switch S1, the flux modulator control module 102a modulates the flux thereby creating the communication channel from the wireless power transmitter 100a to the wireless power receiver 100b).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the wireless charger of Tripathi to include an impedance network coupled to the transmit charging coil, wherein driving the authentication challenge signal onto the transmit charging coil includes adjusting an impedance of the impedance network, as taught by Sankar in order to communicate .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 20140012448) in view of Mahkonen  (US 20200105149) in view of Shichino (US 20160126749) in view of Wu (US20170170687) in view of Smith (WO2016019159).
As to claim 9, Tripathi in view of Mahkonen in view of Shichino in view of Wu  teaches the wireless charger of claim 4.
Tripathi in view of Mahkonen in view of Shichino in view of Wu does not disclose wherein the authentication response signal includes a voltage measurement of the authentication challenge signal and wherein the processing logic is configured to verify that the voltage measurement is within a pre-determined voltage range.
Smith teaches wherein a response signal includes a voltage measurement of a signal transmitted from the transmitter (Fig. 9 S205 and pg. 8 lns. 6-10 feedback from the receiver 120 to the transmitter 110 include: (i) provide the transmitter 110 and the receiver 120 with out-of-band radio systems 117, 126, respectively, wherein the receiver 120 is configured to transmit rectifier voltage from the receiver 120)  and the processing logic is configured to verify that the voltage measurement is within a pre-determined voltage range. (Pg. 10 lns. 19-26 The receiver 120 may use the radio module 126 to transmit information about power, voltage, current, efficiency, temperature or other parameters in the receiver to the transmitter 110, where it is received by the radio module 117. The information that the microcontroller 115 receives from the radio 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the wireless charger of Tripathi to include wherein the authentication response signal includes a voltage measurement of the authentication challenge signal and wherein the processing logic is configured to verify that the voltage measurement is within a pre-determined voltage range, as taught by Smith in order to maximize power delivery as taught by Smith (Pg. 10 lns. 19-26) to the load further facilitating fast charging.
Claims 10-12,14,17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 20140012448) in view of Mahkonen  (US 20200105149) in view of Shichino (US 20160126749) in view of Wu (US20170170687) in view of Tanabe (US 20120299391) in view of Smith (WO2016019159).
Claim 10 Tripathi discloses a computer-implemented method (a software module executed by a processor [0064]) comprising:
providing a fleet of vehicles configured to be serviced by a plurality of chargers each comprising a transmit charging coil to deliver wireless energy in a first frequency range; (Fig. 1 and [0026] multi-vehicle and multi-parking and charging system 100 with charging stations 102a, 102b and 102c. Tripathi does not specifically state that each charger 102a-102c comprises a transmit charging coil. However Tripathi teaches a charging station with a transmit charging coil to deliver wireless energy in a 
establishing a wireless data channel between a first wireless communication interface included in a charger among the plurality of chargers and a second wireless communication interface included in a receiving vehicle among the fleet of vehicles receiving device (Modules 512 and 516 communicate with vehicle ([0032]) and thus will be identified as a first wireless communication interface. Fig. 5);
transmitting through the first wireless communication interface a data query with the first wireless communication interface for establishing a communication link (Fig. 9. Base charging unit (BCU) sends identification information (906) and the vehicle charging unit (VCU) responds with an inquiry response message (908.i.e VCU address) via modules 512 and 514 of Fig. 5 ([0047]) through which an identifier for identifying a location of the charger is transmitted (The vehicle 508 receives wireless broadcast information identifying a location of charging station 102a of FIG. 1 via a wireless communication module 516 located on the charging station 102a ([0032] and [0049]));
transmitting through the second wireless communication interface a data response to the first wireless communication interface in response to receiving the data query (Fig. 9 vehicle charging unit (VCU) responds with an inquiry response message (908.i.e VCU address) via modules 514 of Fig. 5 ([0047]));
 unmanned autonomous vehicles nor the first wireless communication interface configured for communication in a second frequency range nor selecting the charger among the plurality of chargers based at least on the identifier and navigating the receiving unmanned autonomous vehicle thereto.
Regarding a fleet of vehicles as a fleet of unmanned autonomous, Mahkonen teaches unmanned autonomous vehicles ([0008] UAV operating autonomously).
It would have been obvious to a person of ordinary skill modify Tripathi’s fleet of vehicles to be a fleet of unmanned autonomous vehicles in order to minimize interaction with Traffic Management systems and operators during an unexpected issue yielding a safer environment as taught by Mahkonen [0008] and [0030].
Regarding the establishing a wireless data channel in a second frequency range.
Shichino teaches establishing a wireless data channel in a second frequency range ([0062] power transfer uses electromagnetic waves at a frequency of 6.78 MHz, and that the communication units communicate through the Bluetooth standard (called simply "BT" hereinafter), at 2.4 GHz band.).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify establishing a wireless data channel of Tripathi to be in a second frequency range, as taught by Shichino in order to avoid noise, unwanted signals and harmonics from other wireless signals being detected by the first wireless communication interface.
selecting the charger among the plurality of chargers based at least on the identifier and navigating the receiving unmanned autonomous vehicle thereto.
Mahkonen also teaches selecting the charger among the plurality of chargers based at least on the identifier and navigating the receiving unmanned autonomous vehicle thereto ([0030] upon detection of the low battery condition, the UAV may autonomously select one of the charging station locations and deviate from the main flight path to navigate to the selected charging station location).
It would have been obvious to a person of ordinary skill to modify the method of Tripathi to include selecting the charger among the plurality of chargers based at least on the identifier and navigating the receiving unmanned autonomous vehicle thereto, in order to minimize interaction with Traffic Management systems and operators during an unexpected issue yielding a safer environment as taught by Mahkonen [0008] and [0030].
Tripathi in view of Mahkonen does not teach wherein the computer-implemented method is adapted for dual-band communication for authenticating whether the receiving unmanned autonomous vehicle is authorized to be charged by: the charger verifying that the receiving unmanned autonomous vehicle is a verified vehicle based on the data response transmitted by the second wireless communication interface at the second frequency, the unmanned autonomous vehicle driving, with transmit circuitry included in the charger, an authentication challenge signal onto a transmit charging coil included in the charger at the first frequency; 
Shichino teaches wherein the system is configured for communication for authenticating whether the receiving device is authorized to be charged (Fig. 13A-13B S1300-S1312 where because the authentication is successful communication unit 115 of charger 100 sees that the power receiving apparatus 101 is capable of accepting the "wireless charger" service) by: the charger verifying that the receiving device is a verified device based on the data response transmitted by the second wireless communication interface at the second frequency (Fig. 13A,15B. The power receiving apparatus 101 transmits the Inquiry response message with a BT (Bluetooth) address (Fig. 15B S1516) in response to the Inquiry message (Fig. 13A S1302) transmitted by the power transmitting apparatus 100 ([0126] lines 9-12, [0128] lines 5-7). Fig. 13A, S1305 the BT address of the power receiving apparatus 101 is confirmed (e.g. verified) that this address is already stored), driving, with transmit circuitry included in the charger, an authentication challenge signal (Fig 13B S1307-S1312 and communication unit 115 transmits a random number to the power receiving apparatus and confirms authentication [0131]-[0133]).
It would have been obvious to a person of ordinary skill in the art to modify the computer-implemented method of Tripathi to be configured for communication for authenticating whether the receiving unmanned autonomous vehicle is authorized to be charged by: the charger verifying that the receiving unmanned autonomous vehicle is a verified vehicle based on the data response transmitted by the second wireless communication interface at the second frequency, the unmanned autonomous vehicle 
Tripathi in view of Mahkonen in view of Shichino does not teach the authentication challenge signal driven by the charger is driven onto the transmit charging coil in the first frequency range and generating an authentication response signal in response to receiving the authentication challenge signal by the unmanned autonomous vehicle and to transmit the authentication response signal with the second wireless communication interface to the first wireless communication interface; 
Wu teaches the authentication challenge signal driven by the charger is driven onto the transmit charging coil in the first frequency range ([0030] Fig. 4 At 404 and 406, R is transmitted from the PTU and received by the PRU over the resonant coupling link (Fig. 1), through resonators 114 and 104 respectively and encoded in the transmitted power through load modulation or any other suitable mechanism) and teaches generating an authentication response signal in response to receiving the authentication challenge signal by the unmanned autonomous vehicle and to transmit the authentication response signal with the second wireless communication interface to the first wireless communication interface ([0031] At operations 410 and 412, both the calculated S and the PRU_ID are transmitted from the PRU and received by the PTU over the wireless communications link 110 (Fig. 1). Resonant coupling link may conform 
It would have been obvious to a person of ordinary skill in the art to modify the System of Tripathi to include the authentication challenge signal driven by the charger is driven onto the transmit charging coil in the first frequency range and generating an authentication response signal in response to receiving the authentication challenge signal by the unmanned autonomous vehicle and to transmit the authentication response signal with the second wireless communication interface to the first wireless communication interface, as taught by Wu in order to establishment of a secure signaling link with more efficient communication between [0014]-[0015].
As such, one of ordinary skill in the art can see that the combined teachings of Tripathi in view of Mahkonen in view of Shichino in view of Wu (wherein Shichino teaches driving an authentication challenge signal after verifying that the device is a verified device, and wherein Wu teaches driving an authentication challenge signal onto the transmit charging coil at the first frequency range and the receiver transmitting the authentication response signal in the second frequency range) teaches a dual band communication system for authenticating whether device is authorized to be charged. 
Tripathi also does not disclose measuring at least one electrical attribute generated by the authentication challenge signal being driven onto the transmit charging coil and initiating wireless energy delivery from the transmit charging coil to a receive charging coil of the receiving unmanned autonomous vehicle based at least in part on the at least one electrical attribute.
Tanabe teaches measuring at least one electrical attribute generated by the communication signal being driven onto the transmit charging coil ([0080]-[0085]  and [0110]-[0112] the electronic device 200 can transmit a response and predetermined information that reply to a command received from the power supply apparatus 100, via the power receiving antenna 201. The rectifying and smoothing circuit 203 extract a command and generate power from the electric power received via the power receiving antenna 201. [0110] The current and voltage detection unit 214 can detect voltage information indicating a voltage value of the electric power supplied from the rectifying and smoothing circuit 203.The current information and the voltage information detected by the current and voltage detection unit 214 can be supplied to and stored by the CPU 205)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Tripathi to include measuring at least one electrical attribute generated by the authentication challenge signal being driven onto the transmit charging coil; in order to stop transmission of power in the event of an unsuccessful authentication as taught by Tanabe (Fig. 3) thereby reducing energy waste.
Regarding initiating wireless energy delivery from the transmit charging coil to a receive charging coil of the receiving unmanned autonomous vehicle based at least in part on the at least one electrical attribute, Smith teaches initiating wireless energy delivery from the transmit charging coil to a receive charging coil of the  ((Pg. 10 lns. 19-26 The receiver 120 may use the radio module 126 to transmit information about power, voltage, current, efficiency, temperature or other parameters in the receiver to the transmitter 110, where it is received by the radio module 117. The information that the microcontroller 115 receives from the radio module 117 is used to control one or more power transmitter 110 settings.  The microcontroller 115 may adjust transmit frequency or power settings to maximize power delivered to the battery and load 130, to maximize the efficiency of power transfer to the battery and load 130, and/or to maintain a power level that is requested or required by the receiver 120).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Tripathi to initiating wireless energy delivery from the transmit charging coil to a receive charging coil of the receiving vehicle based at least in part on the at least one electrical attribute, in order to maximize power delivery as taught by Smith (Pg. 10 lns. 19-26) to the load further facilitating fast charging.
As to claim 11, Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Tanabe in view of Smith teaches the computer-implemented method of claim 10, wherein measuring the at least one electrical attribute includes measuring a receiver electrical attribute of an electrical component coupled to a receive charging coil of the receiving autonomous vehicle (the electronic device 200 can transmit a response and predetermined information that reply to a command received from the power supply apparatus 100, via the power receiving antenna 201. The rectifying and smoothing circuit 203 extract a command and generate power from the , and wherein the computer implemented method further comprises:
Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Tanabe does not disclose transmitting, with the second wireless communication interface, the receiver electrical attribute to the first wireless communication interface.
Smith teaches transmitting, with the second wireless communication interface, the receiver electrical attribute to the first wireless communication interface (Pg. 10 lns. 19-26 The receiver 120 may use the radio module 126 to transmit information about power, voltage, current, efficiency, temperature or other parameters in the receiver to the transmitter 110, where it is received by the radio module 117. The information that the microcontroller 115 receives from the radio module 117 is used to control one or more power transmitter 110 settings).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Tripathi to include transmitting, with the second wireless communication interface, the receiver electrical attribute to the first wireless communication interface, as taught by Smith in order to maximize power delivery as taught by Smith (Pg. 10 lns. 19-26) to the load further facilitating fast charging.
As to claim 12, Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Tanabe in view of Smith teaches the computer-implemented method of claim 11, wherein the electrical component includes a rectifier coupled to the receive charging coil, and wherein the receiver electrical attribute is a rectified voltage of the rectifier ([0080]-[0085] and [0110]-[0112] of Tanabe).
As to claim 14, Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Tanabe in view of Smith teaches the computer-implemented method of claim 10, wherein driving the authentication challenge signal onto the transmit charging coil includes modulating at least one of a frequency or duty cycle of the authentication challenge signal ([0030] of Wu … value may be encoded in the transmitted power through load modulation).
It would have been obvious to a person of ordinary skill in the art to modify the processor of Tripathi to include wherein driving the authentication challenge signal onto the transmit charging coil includes modulating at least one of a frequency or a duty cycle of the authentication challenge signal, as taught by Wu in order to establishment of a secure signaling link with more efficient communication between [0014]-[0015].
As to claim 17, Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Tanabe in view of Smith teaches the computer-implemented method of claim 10.
Tripathi in view of Mahkonen in view of Shichino in view of Wu does not teach wherein the authentication challenge signal includes a digital symbol the computer-implemented method further comprising: receiving the authentication challenge signal on the receive charging coil, decoding, with the receiving autonomous vehicle, the digital symbol included in the authentication challenge signal and transmitting an authentication response signal to the charger, wherein the digital symbol is included in the authentication response signal.
Tanabe teaches wherein the communication signal includes a digital symbol ([0047] of Tanabe the electronic device 200 analyzes the pulse signal transmitted from the power supply apparatus 100 and detects a bit data including "1" information and "0" information), the computer-implemented method further comprising: receiving the communication signal on the receive charging coil ([0047] of Tanabe); decoding, with the receiving device, the digital symbol included in the communication signal ([0047] of Tanabe the electronic device 200 analyzes the pulse signal transmitted from the power supply apparatus 100 and detects a bit data including "1" information and "0" information); and transmitting an response signal to the charger, wherein the digital symbol is included in the communication signal ([0337] of Tanabe the modulation and demodulation circuit 204 (receiver) converts the charging information into a bit data (consisting of 1 and 0) by changing the internal load of the modulation and demodulation circuit 204 and transmits the obtained bit data to the power supply apparatus 100).
It would have been obvious to a person of ordinary skill in the art to modify the computer-implemented method of Tripathi to wherein the authentication challenge signal includes a digital symbol the computer-implemented method further comprising: receiving the authentication challenge signal on the receive 
As to claim 19, Tripathi in view of Mahkonen in view of Shichino in view of Wu teaches the autonomous vehicle of claim 18.
Tripathi in view of Mahkonen in view of Shichino in view of Wu does not teach wherein the processing logic is further configured to: measure at least one electrical attribute of the authentication challenge signal received on the receive charging coil.
Tanabe teaches wherein the processing logic (Fig. 2 CPU 205) further configured to: measure at least one electrical attribute of the communication signal received on the receive charging coil ([0083]-[0085] and [0110]-[0112] of Tanabe the rectifying and smoothing circuit 203 extract a command and generates power from the electric power received via the power receiving antenna 201.[0110] The current and voltage detection unit 214 can detect voltage information indicating a voltage value of the electric power supplied from the rectifying and smoothing circuit 203.The current information and the voltage information detected by the current and voltage detection unit 214 can be supplied to and stored by the CPU 205).
It would have been obvious to a person of ordinary skill in the art to modify the autonomous vehicle of Tripathi wherein the processing logic is further 
Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Tanabe  does not disclose wherein the authentication response signal includes the at least one electrical attribute.
Smith teaches wherein a response signal includes at least one electrical attribute(Fig. 9 S205 and pg. 8 lns. 6-10 feedback from the receiver 120 to the transmitter 110 include: (i) provide the transmitter 110 and the receiver 120 with out-of-band radio systems 117, 126, respectively, wherein the receiver 120 is configured to transmit rectifier voltage from the receiver 120) .
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the authentication response signal of Tanabe to include wherein the authentication response signal includes the at least one electrical attribute, in order to maximize power delivery as taught by Smith (Pg. 10 lns. 19-26) to the load further facilitating fast charging.
As to claim 20, Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Tanabe in further view of Smith teaches the autonomous vehicle of claim 19, wherein measuring the at least one electrical attribute includes measuring a rectified voltage of a rectifier ([0083]-[0085] and [0110]-[0112] Rectifier 203 of Tanabe), coupled to the receive charging coil ([0082] of Tanabe Matching circuit 202 
Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Tanabe does not teach wherein the rectified voltage of Tanabe is included in the authentication response signal
Smith teaches wherein the rectified voltage is included in a response signal.(Fig. 9 S205 and pg. 8 lns. 6-10 feedback from the receiver 120 to the transmitter 110 include: (i) provide the transmitter 110 and the receiver 120 with out-of-band radio systems 117, 126, respectively, wherein the receiver 120 is configured to transmit rectifier voltage from the receiver 120).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the autonomous vehicle of Tanabe to include wherein the rectified voltage of Tanabe is included in the authentication response signal, in order to maximize power delivery as taught by Smith (Pg. 10 lns. 19-26) to the load further facilitating fast charging.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 20140012448) in view of Mahkonen  (US 20200105149) in view of Shichino (US 20160126749) in view of Wu (US20170170687) in view of Tanabe (US 20120299391) in view of Smith (WO2016019159) in view of Yang (US20170187355).
As to claim 13, Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Tanabe in view of Smith teaches the computer-implemented method of claim 10 further comprising: 
sensing a signal on the receive charging coil of the receiving autonomous vehicle and in response to sensing the signal, modulating an impedance of the receive charging coil to generate an authentication response signal.
Tanabe teaches sensing a signal on the receive charging coil of the receiving device ([0083] and Fig. 2 of Tanabe where the rectifying and smoothing circuit 203 supplies a command, if it is extracted from the electric power received via the power receiving antenna 201, to the modulation and demodulation circuit 204) and in response to sensing the signal, modulating an impedance of the receive charging coil to generate an communication response signal ([0085]-[0086] of Tanabe the CPU 205 controls the modulation and demodulation circuit 204 in such a way as to change a load included in the modulation and demodulation circuit 204 to transmit a command, a response replying to a command, and predetermined information to the power supply apparatus 100).
It would have been obvious to a person of ordinary skill in the art to modify the method of Tripathi to include sensing a signal on the receive charging coil of the receiving autonomous vehicle and in response to sensing the signal, modulating an impedance of the receive charging coil to generate an authentication response signal, as taught by Tanabe in order for the charger to receive the charging information from the electronic device in response to a change in the current flowing to the power supply antenna [0037].
Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Tanabe in view of Smith does not teach measuring the authentication response signal with the charger by measuring an amplifier voltage or amplifier current supplied to an amplifier of the transmit circuitry, an output of the amplifier coupled to provide the authentication challenge signal to the transmit charging coil, wherein measuring the amplifier voltage or amplifier current is included in measuring the at least one electrical attribute.
Yang teaches measuring a response signal with the charger by measuring an amplifier voltage or amplifier current supplied to an amplifier of the transmit circuitry ([0022] and Fig. 1 showing power amplifier 114 and where tuning control circuit 120 is configured to sense a reactance shift of the resonator 106 in the transmitter occurring due to inductive coupling between the PTU 102 and the PRU 104. [0025]- [0027] the peak detection circuit 210 measures the peak drain voltage at the drain terminal of amplifier 114. The drain voltage directly reflects the reactance shift of the load. As such Yang’s method of measuring an amplifier voltage due to a impedance shift as described in [0025]-[0025] would measure the impedance shift in transmitter caused by the response signal ([0086] of Tanabe load/current flowing in power supply antenna changes due to receivers response signal)), Yang further teaches wherein measuring the amplifier voltage or amplifier current is included in measuring the at least one electrical attribute
Yang further teaches an output of the amplifier coupled to provide the signal to the transmit charging coil (Fig. 1), wherein measuring the amplifier voltage or amplifier current is included in measuring the at least one electrical attribute [0025]-[0027] the peak detection circuit 210 measures the peak drain voltage at the 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Tanabe to include measuring the authentication response signal with the charger by measuring an amplifier voltage or amplifier current supplied to an amplifier of the transmit circuitry, an output of the amplifier coupled to provide the authentication challenge signal to the transmit charging coil, wherein measuring the amplifier voltage or amplifier current is included in measuring the at least one electrical attribute, in order to enable the reactance shifts of the transmitter coil to be detected more quickly, without the use of digitization and calculation by a microcontroller and is therefore faster and simpler to implement as taught by Yang ([0013]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 20140012448) in view of Mahkonen  (US 20200105149) in view of Shichino (US 20160126749) in view of Wu (US20170170687) in view of Tanabe (US 20120299391) in view of Smith (WO2016019159) in further view of Kinoshita (US 20120161538).
As to claim 15, Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Tanabe in view of Smith teaches the computer-implemented method of claim 10.
Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Tanabe in view of Smith does not teach wherein driving the authentication challenge signal onto the transmit charging coil includes adjusting an amplifier voltage of an amplifier having an amplifier output coupled to the transmit charging coil (Based on Fig. 7 of the specification Examiner will interpret as “having an amplifier output electrically coupled to the transmit charging coil”)
Kinoshita teaches wherein driving the communication signal onto the transmit charging coil includes adjusting an amplifier voltage of an amplifier having an amplifier output coupled to the transmit charging coil ([0095] and Fig. 1 The data is transmitted from the power transmitter 1 to the power receiver 2 by controlling the output voltage of the power supply 191 of the class E amplifier 511 and making amplitude modulation on the output of the class E amplifier 511 with the data signal to be transmitted from the power transmitter 1 to the power receiver 2).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Tanabe to include wherein driving the authentication challenge signal onto the transmit charging coil includes adjusting an amplifier voltage of an amplifier having an amplifier output coupled to the transmit charging coil, as taught by Kinoshita In order to achieve high power transfer efficiency, a class E amplifier as taught by Kinoshita [0018].
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 20140012448) in view of Mahkonen  (US 20200105149) in view of Shichino (US 20160126749) in view of Wu (US20170170687) in view of Tanabe (US 20120299391) in view of Smith (WO2016019159) in further view of Sankar (US 20140162554).
As to claim 16, Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Tanabe in view of Smith teaches the computer-implemented method of claim 10, wherein driving the authentication challenge signal onto the transmit charging coil (Fig. 4 0030] of Wu)
Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Tanabe in view of Smith does not disclose wherein driving the authentication challenge signal onto the transmit charging coil includes adjusting an impedance of an impedance network coupled to the transmit charging coil
Sankar teaches communicating data onto an antenna includes adjusting an impedance of an impedance network coupled to the transmit charging coil (([0026] and Fig. 5A the flux modulator control module 102a in the flux modulator 102 is configured to change the wireless power transmitter's 100a input impedance (as seen by the power source) by selecting the primary capacitor or both the primary capacitor and the communication modulation capacitor.  The impedance of the tuning circuit 110 changes with the switch being opened and closed. By opening and closing switch S1, the flux modulator control module 102a modulates the flux thereby creating the communication channel from the wireless power transmitter 100a to the wireless power receiver 100b).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Tanabe to include wherein driving the authentication challenge signal onto the transmit charging coil includes adjusting an impedance of an impedance network coupled to the transmit charging coil, as taught by Sankar in order to communicate with the receiver using a matching circuit thereby reducing switching loss otherwise produced in the power transmission circuit.

Conclusion.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TYNESE MCDANIEL/
Examiner, Art Unit 2859



/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859